Citation Nr: 1549250	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.
 
3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

The electronic filing system contains additional documents that were associated with the record since the RO's last readjudication of the claims without a waiver of RO jurisdiction.  However, the documents consist of personnel records duplicative of those received in January 2008, and VA dental treatment records.  Virtual VA Entry November 19, 2014; VBMS Entry December 5, 2014.   As these records are either duplicative or not pertinent to the claims on appeal, and because the claim adjudicated below is being granted, there is no risk of prejudice to the appellant from proceeding without the waiver. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The record reflects that the appellant spells his name with an "eim." This spelling is consistent with the DD Form 214 and service treatment records.  However, the VA Master Record spells the name with an "em".  The Board has continued the latter spelling so as to not create a conflict with the Master Record.  However, the AOJ should take appropriate action to confirm the correct spelling, and if necessary, change the name in the Master Record and Claims File.

The issues of entitlement to service connection for bilateral hearing loss and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claim for service connection for tinnitus, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Tinnitus

A three-element test must generally be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases--namely those listed in 38 C.F.R. § 3.309(a)--benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.
With evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).   Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Therefore, the continuity-of-symptomatology standard applies to the claim for service connection tinnitus.  

The Veteran has provided competent and credible lay statements of current tinnitus.   Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation.")  Moreover, tinnitus was diagnosed on VA examination in March 2009. 

In addition, the Veteran had a moderate probability of exposure to hazardous noise while serving in the United States Marine Corps as a motor vehicle operator.  DD Form 214 (VBMS Entry December 8, 2014); Duty Military Occupational Specialty (MOS) Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  

On VA audiological examination in March 2009, the Veteran reported in-service hazardous noise exposure.  Following service, he reported that he worked as a forklift operator with hearing protection, an inspector in a quiet environment, a supervisor for a garbage company in a quiet environment, and a truck driver with hearing protection.  He reported that his tinnitus began during military service and has continued ever since.  The examiner opined that given the Veteran's history of significant in-service and post-service noise exposure, it was not possible to determine the etiology of his tinnitus without resorting to speculation.

Tinnitus is a disorder that may be competently reported by subjective evidence.  A review of the record shows the Veteran has credibly asserted that relevant symptoms have continued since service.  At the September 2015 hearing, for example, the Veteran testified that he has had tinnitus consistently since his time in the Marine Corps.  Hearing Transcript, p. 10.  In a September 2013 VA audiological treatment record, the Veteran reported a history of military noise exposure, and constant, longstanding tinnitus in both ears.  Virtual VA Entry November 19, 2014, p. 1/35.  The Veteran further testified that he was required to wear ear protection in all of his post-service jobs with noise exposure, and that he did not have such protection in service.  Hearing Transcript, p. 6-7.    

The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the VA examiner's findings do not weigh against the claim as the examiner rendered a non-opinion.  Resolving any doubt in the Veteran's favor, the Board finds that symptoms of tinnitus were continuous since service separation under 38 C.F.R. § 3.303(b).  Service connection is warranted.  

The Board expresses no opinion regarding the severity of the tinnitus.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for tinnitus is granted.


REMAND

Additional development of the claims remaining on appeal is required, and the matters are REMANDED for the following action: 

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment pertinent to the claims on appeal that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* records from Deseret Family Medicine.  (See VBMS Entry September 19, 2007 indicating that records were available, but not for the specific dates requested by the RO.)

* records from Victory Medical Center.  (See VBMS Entry August 31, 2007.  Records from this facility were requested once by the RO with no response.)  

Upload the records in separate electronic files to VBMS. 

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his left knee disorder.

The claims e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.
The examiner must then provide an opinion as to (i.) whether any left knee disorder began during active service or is related to any incident of service, (ii.) whether any left knee disorder was caused or aggravated (chronically worsened) by the service-connected right knee disability, and (ii.) whether arthritis of the left knee manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* February 1965 entrance examination and accompanying Report of Medical History documenting no abnormalities of the lower extremities or related complaints.  VBMS Entry January 4, 2007, p. 1-4/45.

* June 1966 service treatment record (STR) documenting an infection of the mid to lower left leg.  VBMS Entry January 19, 2010.

* October 1967 STR showing treatment for a bruised lower left leg.  VBMS Entry January 4, 2007, p. 31/45.

* March 1969 STR documenting trauma to the knee and that the knee "gave way."  It is unclear from the record which knee was involved.  VBMS Entry January 4, 2007, p. 37/45.

* June 1969 separation examination documenting no abnormalities of the lower extremities or related complaints.  VBMS Entry January 4, 2007, p. 10/45.

* December 2007 buddy statement of D.F. indicating that around June of 1966 he transported the Veteran to sick bay for treatment of a swollen left leg.  VBMS Entry December 28, 2007.

* April 2008 operative report for total left knee arthroplasty in which the surgeon documented, "overall it was noted that the patient had advanced degenerative changes throughout the knee with bare bone at the patellofemoral, medial, and lateral joint compartments. Additionally, it appeared that the patient had sustained an impaction involving lateral femoral condyle in the
tibial plateau in that the plateau and the distal femur appeared to have old healed impaction fractures. The tibial plateau fracture was at the anterior aspect of the lateral tibial plateau and the apparent healed lateral femoral condyle fracture was at the most distal aspect
on the weightbearing surface of the femur." (emphasis added).  VBMS Entry April 17, 2012.

* October 2014 VA examiner's findings that the Veteran's left knee disorder was not caused by his service-connected right knee disability.  The examiner did not provide an opinion on direct service connection, or on secondary service connection based on aggravation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his bilateral hearing loss.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be performed.  Definitive findings and diagnoses should be entered, to include pure tone audiometry thresholds, in decibels, for each of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 hertz, as well as speech audiometry (in percentages) for each ear.

a. The examiner must state whether the evidence clearly and unmistakably establishes (i.e. whether it is medically and factually undebatable) that hearing loss preexisted the Veteran's active service, and if so, whether it clearly and unmistakably (i.e., whether it is medically and factually undebatable) was not permanently aggravated beyond its normal progression by service.

b.  If hearing loss did not clearly and unmistakably preexist the Veteran's active service, the examiner must provide an opinion as to (i.) whether the bilateral hearing loss began during active service or is related to any incident of service, including the Veteran's hazardous noise exposure as a motor vehicle operator in the United States Marine Corps, and (ii.) whether sensorineural hearing loss was manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* February 1965 entrance examination report documenting "defective hearing."  VBMS Entry January 4, 2007, p. 4-5/45.

It is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

When the February 1965 audiometric findings are converted to ISO figures, the auditory threshold at 4000 Hertz was 40 decibels, indicating hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

* June 1969 separation examination report including a Whispered Voice Test which measured hearing  at 15/15 bilaterally.  VBMS Entry January 4, 2007, p. 11/45.

* March 2009 VA examination report documenting bilateral hearing loss for VA purposes, and the examiner's finding that given the Veteran's history of significant in-service and post-service noise exposure, it was not possible to determine the etiology of his hearing loss without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


